In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                          Filed: October 29, 2020

***************************
RALPH F. HARPER,                              *       No. 19-941V
                                              *
                       Petitioner,            *       Special Master Sanders
v.                                            *
                                              *
SECRETARY OF HEALTH                           *       Dismissal; Insufficient Proof;
AND HUMAN SERVICES,                           *       Influenza (“Flu”) and Pneumococcal Conjugate
                                              *       Vaccines; Transverse Myelitis (“TM”)
                       Respondent.            *
                                              *
***************************
David A. Tierney, Rawls Law Group, P.C., Richmond, VA, for Petitioner.
Sarah C. Duncan, U.S. Department of Justice, Washington, DC, for Respondent.

                                                  DISMISSAL1

        On June 28, 2019, Ralph Harper (“Petitioner”) filed a petition for compensation under the
National Vaccine Injury Compensation Program2 (“Vaccine Program” or “Program”). 42 U.S.C.
§ 300aa-10 to 34 (2012). Petitioner alleged that he developed transverse myelitis (“TM”) as a
result of the flu and pneumococcal conjugate vaccines he received on September 28, 2016. Pet. at
1, ECF No. 1. The information in the record, however, does not show entitlement to an award
under the Program.

        On September 15, 2020, Petitioner filed an unopposed motion for a decision dismissing his
petition. ECF No. 17. In his motion, Petitioner conceded that “[a m]otion to [s]how [c]ause filed
by [R]espondent, and a subsequent status conference with the Special Master, as well as
investigation of prior similar cases has demonstrated to [P]etitioner that he will be unable to prove
that he is entitled to compensation in the Vaccine Program.” Id. at 1. He continued, “[i]n these
circumstances, to proceed further would be unreasonable and would waste the resources of the
Court, the [R]espondent, and the Vaccine Program.” Id. Respondent had no objection to
Petitioner’s motion. Id. at 2.


1
  This decision shall be posted on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the Internet. In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other information
that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for redaction
must include a proposed redacted decision. If, upon review, the I agree that the identified material fits within the
requirements of that provision, such material will be deleted from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755 (“the Vaccine Act” or “Act”).
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42
U.S.C. § 300aa (2012).
        To receive compensation under the Program, Petitioner must prove either (1) that he
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that he suffered an injury that was actually caused by a vaccine. See §§
13(a)(1)(A), 11(c)(1). An examination of the record did not uncover any evidence that Petitioner
suffered a “Table Injury.” Further, the record does not contain persuasive evidence that
Petitioner’s alleged injury was caused by the flu and/or pneumococcal conjugate vaccines.

        Under the Act, petitioners may not be given a Program award based solely on their claims
alone. Rather, the petition must be supported by medical records or the opinion of a competent
physician. § 13(a)(1). In this case, the medical records are insufficient to prove Petitioner’s claim,
and at this time, Petitioner has not filed a supportive opinion from an expert witness. Therefore,
this case must be dismissed for insufficient proof. The Clerk shall enter judgment
accordingly.3

         IT IS SO ORDERED.
                                                                s/Herbrina D. Sanders
                                                                Herbrina D. Sanders
                                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice renouncing
the right to seek review.

                                                          2